Title: Tuesday, 26 of December.
From: Adams, John
To: 


       Being the Evening after Christmas, the Dr. and I spent the Evening with Mr. Cleverly and Major Miller. Mr. Cleverly was chearful, alert, sociable and complaisant. So much good sense, and knowledge, so much good Humour and Contentment, and so much Poverty, are not to be found, in any other House I believe in this Province. I am amazed that a man of his Inginuity, and sprightliness, can be so shiftless. But what avails a noisy fame, a plentiful fortune, and great figure and Consideration in the World? Neither Prat nor Gridley, Mayhew nor Eliot, Stockbridge nor Hersey appear more easy and happy with all their wealth and Reputation, than he with neither. Major Miller was sedate, but the Conversation was not to his Taste. He began to tell what this and that fellow said, what Coll. Oliver did at Dorchester and what he did at Deadham, but he said very little on the whole. Both of them took unused freedoms with Coll. Quincy and his Brother. They are determined to esteem them both Knaves and fools.
      